DETAILED ACTION
This Office Action is in response to the amendment filed 3/30/2021.  Claims 1, 2, 4, 5, 7, and 9-20 are pending in this application.  Claims 1, 12, and 17 are independent claims.  This Office Action is made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 12-20 of U.S. Patent No. 10,110,376 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims are more specific and therefore anticipate the examined claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yup (US 2010/0027783) in view of Mozaffari-Kermani et al., “Efficient and High-Performance .

As per Claim 1, Yup discloses a system comprising a memory to store incoming packets (Abstract and Figures 1, 3, 6, 7 and Paragraphs 0037, 0066, 0076, an AES engine 60 comprises a Galois hash (GHASH) engine for performing AES encryption/decryption authentication, wherein incoming packets, e.g. plaintext and header/AAD data, are stored in FIFOs 82 and plaintext registers 69);  a multiplier configured to receive a portion of the incoming packets, wherein a hash is computed based in part on an output of the multiplier (Figure 7 and Paragraphs 0028-0035 and 0078-0082, GMULT 101 receives e.g. AAD packet data, wherein a GHASH is computed based on the output of GMULT);  and selecting one of a plurality of pre-computed keys for use by the multiplier (Abstract and Figure 7 and Paragraphs 0081, up to four pre-computed hash keys are stored in memory, wherein one hash key is selected via the key register and provided to GMULT multiplier).
Yup does not explicitly disclose a multiplexer configured to select one of a plurality of pre-computed keys for use by the multiplier, and a state machine configured to control selection by the multiplexer of the one pre-computed key.
However, Mozaffari-Kermani discloses a GHASH engine for incoming data, comprising a multiplier configured to receive a portion of the incoming data, wherein a Galois hash is computed based in part on an output of the multiplier, and a multiplexer configured to select one of a plurality of pre-computed keys for use by the multiplier (Page 1167, Section 2.2 and Page 1171, Section 4.1 and Figure 3, the high-performance GHASHH architecture computes a Galois X using key H, and comprises parallel multipliers for receiving a block(s) of X, e.g. X1, and a corresponding hash key exponential, e.g. Hq);  and a control unit configured to control selection by the multiplexer of the one pre-computed key (Page 1171, bottom of second column, a simple control unit controls selection of the H values by the multiplexers).
Furthermore, MIT Lecture Notes teach the use of a finite state machine configured to control selection by multiplexer(s), as well as control of a datapath similar to that of Mozaffari-Kermani (Slides 1-6, a finite state machine is programmed to control a datapath including a feedback path comprising multiplexers and multipliers, and generates multiplexer control signal Asel for controlling multiplier input selection by multiplexers).
It would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to apply the GHASH engine architecture taught by Mozaffari-Kermani to the GHASH engine disclosed by Yup because it provides a high-speed, parallel hardware architecture for reaching low-latency and high-throughput for AES authentication operations.  It also would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to use a finite state machine (FSM) as taught by MIT Lecture Notes as the controller required by Yup’s and Mozaffari-Kermani’s datapath because an FSM is a sequential datapath controller that is well-known in the art, it provides such control signals as required by Yup’s and Mozaffari-Kermani’s datapath such as multiplexer, multiplier, register and feedback signals, and such an FSM could be predictably and simply programmed by one of ordinary skill in the art to implement the sequential control needed by Mozaffari-Kermani.


However, Mozaffari-Kermani discloses the multiplier is implemented using a field programmable gate array or an application specific integrated circuit (Abstract, circuit is an ASIC architecture).
It would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to apply the GHASH engine architecture taught by Mozaffari-Kermani to the GHASH engine disclosed by Yup because it provides a high-speed, parallel hardware architecture for reaching low-latency and high-throughput for AES authentication operations.

As per Claim 4, Yup discloses the system of claim 1, further comprising an interface to receive the incoming packets, and a buffer comprising the memory, wherein the buffer is coupled to the interface and stored the incoming packets prior to processing (Figures 3, 6 and 8, incoming packets, i.e. plaintext and AAD data, is received at input 85 and stored in FIFO buffers 82).

As per Claim 5, Yup discloses the system of claim 1, further comprising at least one processor, wherein the at least one processor is configured to perform security operations for the incoming packets, the security operations comprising at least one function that uses the computed hash (Figures 3-4, 6-8 and Paragraphs 0002-0005, 0011 and 0082, an AES encryption module, i.e. processor, comprises AES engine and GHASH engine, wherein encrypted packets are authenticated by XOR’ing the computed hash).


However, Mozaffari-Kermani discloses the multiplexer is a first multiplexer, and the multiplier is a first multiplier, the system further comprising a second multiplexer configured to select, under control of the state machine, a pre-computed key for use by a second multiplier, wherein the hash is computed based further in part on an output of the second multiplier (Figure 3, each multiplier of a plurality of multipliers includes a corresponding multiplexer for selecting an H key value).
It would have been obvious to one of ordinary skill in the art prior to the filing of the claimed invention to apply the GHASH engine architecture taught by Mozaffari-Kermani to the GHASH engine disclosed by Yup because it provides a high-speed, parallel hardware architecture for reaching low-latency and high-throughput for AES authentication operations.

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.

Applicant argues with respect to the claim rejections under 35 U.S.C. 103, that a person of ordinary skill would not be motivated to consult the teachings of Mozaffari-Kermani as regards selecting one of a plurality of pre-computed keys for use by a multiplier, as claimed.  
The Examiner respectfully submits that the primary reference by Yup discloses an AES-GCM system comprising an AES engine and a GHASH engine (see Paragraphs 0009-0011, 0021 and Figures 3 and 7).  Mozaffari-Kermani teaches “hardware architectures for the AES-GCM” (Title), including “architectures of building blocks of the AES-GCM algorithms”, “high-speed, parallel hardware architectures for reaching low-latency and high-throughput structures of the GCM”, and “high-performance [Galois] multiplier architectures” (see Abstract).  Accordingly, both references are directed to architectures for implementing AES-GCM algorithms comprising GHASH engines, and are therefore analogous art.
Moreover, Mozaffari-Kermani explicitly teaches a “high-performance GCM GHASHH function” which “leads to lower number of clock cycles and higher throughput” (page 1171 and Figure 3).  Thus, one of ordinary skill in the art would have been motivated to combine or apply the “high-performance” GHASH engine taught by Mozaffari-Kermani (as part of an AES-GCM system) to the GHASH engine required by Yup’s AES-GCM system in order to capitalize on the explicit low-latency and high-throughput advantages.
Finally, the Examiner notes that Mozaffari-Kermani’s GHASH engine (see Figure 3) selects hash subkey exponents via multiplexers, which must necessarily be computed prior to selection by the multiplexers. 

Allowable Subject Matter
Claims 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 would be allowable if the nonstatutory double patenting rejection set forth in this Office action is overcome, such as by filing a terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182